Citation Nr: 1415016	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 24, 1973, for the award of service connection for fragment wounds of the right thigh; fragment wounds of the right shoulder; fragment wounds of the abdominal wall; fragment wounds of the right lower leg and foot with a fracture of the tibia; an abdominal laparotomy scar; and a donor scar of the left leg.

2.  Entitlement to an effective date earlier than September 6, 1979, for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's representative has stated that there was clear and unmistakable error (CUE) in July 12, 1973 and September 27, 1976 RO rating decisions, concerning the initial ratings assigned for the Veteran's service-connected disabilities and the denial of entitlement to a TDIU.  See Statement of Accredited Representative in Appealed Case, dated November 19, 2010, and Appellant's Brief, dated January 16, 2014.   These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 12, 1973 rating decision, the RO awarded service connection for fragment wounds of the right thigh; fragment wounds of the right shoulder; fragment wounds of the abdominal wall; fragment wounds of the right lower leg and foot with a fracture of the tibia; an abdominal laparotomy scar; and a donor scar of the left leg.  The RO assigned an effective date of April 24, 1973, for the award of service connection for all of the disabilities.  The Veteran did not appeal.  

2.  In a November 15, 1979 rating decision, the RO awarded the Veteran a total disability rating due to individual unemployability based upon his service-connected disabilities, effective from September 6, 1979.  The Veteran did not appeal.  

3.  In November 2009, the Veteran submitted a freestanding claim for earlier effective dates.


CONCLUSION OF LAW

The Veteran's November 2009 claim for an earlier effective date for the award of service connection for his disabilities and for a TDIU seeks effective dates for benefits in a manner not authorized by law. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 12, 1973 rating decision, the RO awarded service connection for fragment wounds of the right thigh; fragment wounds of the right shoulder; fragment wounds of the abdominal wall; fragment wounds of the right lower leg and foot with a fracture of the tibia; an abdominal laparotomy scar; and a donor scar of the left leg.  The RO assigned an effective date of April 24, 1973, for the award of service connection for all of the disabilities.  The Veteran did not appeal.  Thus, the July 1973 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

In a November 15, 1979 rating decision, the RO awarded the Veteran a total disability rating due to individual unemployability based upon his service-connected disabilities, effective from September 6, 1979.  The Veteran did not appeal.  Thus, the November 1979 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

In November 2009, the Veteran requested an earlier effective date for all of his service-connected conditions.  The Court of Appeals for Veterans Claims has held that once there is a relevant final decision on an issue, there cannot be a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  The Board notes that the Veteran is free to file a claim of clear and unmistakable error with regard to the effective dates assigned by the RO in the July 1973 and November 1979 rating decisions.  As no such claim has been filed here, the Board is not able to independently determine the propriety of the effective dates assigned in the earlier decisions.

In light of Rudd, the Veteran's claims of entitlement to earlier effective dates for the award of service connection for his disabilities and a TDIU must be dismissed.  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The claim of entitlement to an effective date earlier than April 24, 1973, for the award of service connection for fragment wounds of the right thigh; fragment wounds of the right shoulder; fragment wounds of the abdominal wall; fragment wounds of the right lower leg and foot with a fracture of the tibia; an abdominal laparotomy scar; and a donor scar of the left leg, is dismissed.

The claim of entitlement to an effective date earlier than September 6, 1979, for the award of a total disability rating due to individual unemployability (TDIU) is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


